DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 11/2/2021.
Claims 1-30 are pending. 

Election/Restrictions
Applicant's election with traverse of claims 1-26, 28, and 29 in the reply filed on 11/2/2021 is acknowledged.  The traversal is on the grounds that there is no serious examination burden.  This is not found persuasive because the two different groups of claims are directed towards different entities in the network and examining each group would have resulted in an examination burden. Furthermore, Examiner indicated in the restriction mailed on 9/3/2021 on page 2 that “if Applicant is of the opinion that the subcombination Inventions I and II are in fact obvious variants of each other, Examiner requests that Applicant specifically state this on the record.” (emphasis in original). Since Applicant did not specifically indicate that the two inventions are obvious variants in the reply filed on 11/2/2021, Examiner takes this to understand that they are not, in fact, obvious variants of each other.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/30/2021 has been considered by Examiner. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 28 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Manchanda (USPN 9,992,751).
 	Consider claims 1 and 28, Manchanda discloses a method (see figure 1 (reproduced below for convenience), element 130 acts as a relay between UE 151 and the base station 110, which is further illustrated in figure 3, as described in col. 9 line 32 to col. 10 line 13) and a corresponding apparatus for wireless communications by a mobile access node of a wireless backhaul communications network, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor (see figure 3: processor, memory, and Tx/Rx) to cause the apparatus to: 
 	receive control signaling indicating at least one configuration parameter associated with triggering the mobile access node to transition between a first power state and a second power state that consumes less power than the first power state (see col. 11 lines 16-20: “The attach request message includes a power class indicator of HPUE 530, which enables donor access node 510 to provide a maximum transmission power corresponding to the power class indicator. Since HPUE 530 may be configured to relay data between donor access node 510 and an end-user wireless device a backhaul connection, HPUE may be assigned a high power class and may further be capable of operating in a high-powered transmission mode.” The “configuration parameter” is thus interpreted as the “high-power transmission mode.” When the HPUE is in such a mode, it might be triggered to transition to a lower power mode.); and 
 	communicate, with a central unit access node of the wireless backhaul communications network (donor access node shown as element 520 in figure 5), a power state change indication to indicate that the mobile access node is transitioning between the first power state and the second power state corresponding to a determination that a triggering condition associated with the at least one configuration parameter is met (see col. 12 lines 9-17: “responsive to receiving an indicator of excess interference at 553, donor access node 510 deactivates the high-powered transmission mode of HPUE 530. Deactivating the high-powered transmission mode may include transmitting, at 554, an instruction to HPUE 530 to utilize a lower transmission power level. For example, deactivating the high-powered transmission mode can include transmitting a lower maximum transmission power level to HPUE 530 in a control message.”).

    PNG
    media_image1.png
    503
    431
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 8, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Manchanda (USPN 9,992,751) in view of Hui (USPN 8,811,905).
Consider claims 2 and 29, Manchanda does not specifically disclose communicating the power state change indication to indicate that the mobile access node is transitioning from the first power state to the second power state corresponding to the determination based at least in part on the at least one configuration parameter that the mobile access node is within a defined proximity of a second access node of the wireless backhaul communications network; and performing a handover procedure to handover one or more child nodes of the mobile access node to the second access node or a different access node of the wireless backhaul communications network based at least in part on communicating the power state change indication.
Hui teaches communicating the power state change indication to indicate that the mobile access node is transitioning from the first power state to the second power state corresponding to the determination based at least in part on the at least one configuration parameter that the mobile access node is within a defined proximity of a second access node of the wireless backhaul communications network; and performing a handover procedure to handover one or more child nodes of the mobile access node to the second access node or a different access node of the wireless backhaul communications network based at least in part on communicating the power state change indication (see col. 9 lines 50-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manchanda and combine it with the noted teachings of Hui. The motivation to combine these references is to provide a method of providing increasingly higher quality of services, as well as providing for increased data throughput (see col. 1 lines 19-23 of Hui).

Consider claim 3, Manchanda does not specifically disclose transitioning to the second power state based at least in part on completion of the handover procedure.
Hui teaches transitioning to the second power state based at least in part on completion of the handover procedure (see col. 9 lines 50-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manchanda and combine it with the noted teachings of Hui. The motivation to combine these references is to provide a method of providing increasingly higher quality of services, as well as providing for increased data throughput (see col. 1 lines 19-23 of Hui).

Consider claim 4, Manchanda does not specifically disclose transmitting a measurement report indicating a measurement of the second access node, a different access node, or both, wherein the power state change indication is communicated from the central unit access node to the mobile access node based at least in part on the measurement report.
Hui teaches transmitting a measurement report indicating a measurement of the second access node, a different access node, or both, wherein the power state change indication is communicated from the central unit access node to the mobile access node based at least in part on the measurement report (see col. 10 lines 52-54: transmitting a measurement report).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manchanda and combine it with the noted teachings of Hui. The motivation to combine these references is to provide a method of providing increasingly higher quality of services, as well as providing for increased data throughput (see col. 1 lines 19-23 of Hui).

Consider claim 8, Manchanda does not specifically disclose transmitting a handover indication to a child access node to initiate the child access node to perform a search for a new parent access node.
Hui teaches transmitting a handover indication to a child access node to initiate the child access node to perform a search for a new parent access node (see col. 9 lines 50-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manchanda and combine it with the noted teachings of Hui. The motivation to combine these references is to provide a method of providing increasingly higher quality of services, as well as providing for increased data throughput (see col. 1 lines 19-23 of Hui).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Manchanda (USPN 9,992,751) in view of Shafer (USPAN 2012/0213083).
 	Consider claim 10, Manchanda does not specifically disclose transmitting the power state change indication to the central unit access node based at least in part on the determination that the triggering condition is met.
 	Shafer teaches transmitting the power state change indication to the central unit access node based at least in part on the determination that the triggering condition is met (see paragraph 8: “the indicators are configured to change state when the second power level is greater than a threshold value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manchanda and combine it with the noted teachings of Shafer. The motivation to combine these references is to provide a method of detecting the strength of a home network and to provide a diagnostic device (see paragraph 1 of Shafer).

 	Consider claim 11, Manchanda does not specifically disclose transmitting the power state change indication to the central unit access node based at least in part on the determination that the triggering condition is met.
 	Shafer teaches receiving the power state change indication from the central unit access node based at least in part on the determination that the triggering condition is met (see paragraph 8: “the indicators are configured to change state when the second power level is greater than a threshold value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manchanda and combine it with the noted teachings of Shafer. The motivation to combine these references is to provide a method of detecting the strength of a home network and to provide a diagnostic device (see paragraph 1 of Shafer).

 	Consider claim 12, Manchanda does not specifically disclose transmitting the power state change indication to the central unit access node based at least in part on the determination that the triggering condition is met.
 	Shafer teaches receiving the control signaling that indicates that the at least one configuration parameter comprises a transmission power level threshold, wherein the power state change indication is communicated based at least in part on a transmission power level of the mobile access node satisfying the transmission power level threshold (see paragraph 8: “the indicators are configured to change state when the second power level is greater than a threshold value.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manchanda and combine it with the noted teachings of Shafer. The motivation to combine these references is to provide a method of detecting the strength of a home network and to provide a diagnostic device (see paragraph 1 of Shafer).

Allowable Subject Matter
Claims 5-7, 9, and 13-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412